In Quo Warranto. This cause originated in this court on the filing of a complaint for a writ of quo warranto. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective February 27,1995, thaUan alternative writ be, and the same is hereby, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac.R. X:
The parties shall file any evidence they intend to present on or before March 20, 1995, unless, upon good cause shown, the time is extended by the court; relator shall file his brief within ten days after the filing of evidence; respondent shall file his brief within twenty days after the filing of relator’s brief; and relator may file a reply brief within five days after the filing of respondent’s brief.
Douglas and Pfeifer, JJ., dissent.